948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Annie S. SELIGH, Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and Human Services.
No. 91-5007.
United States Court of Appeals, District of Columbia Circuit.
Oct. 22, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance, the response thereto and the reply, and appellant's motion for summary reversal and the response thereto, it is


2
ORDERED that the motion for summary reversal be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted for the reasons stated by the district court in its memorandum decision and order filed October 30, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayer Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.